DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are pending. 

Drawings
The drawings are objected to because Figs. 3-5 and 7-68 appear to be informal screenshots, where the text is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
On page 26 of applicant’s specification as filed, applicant describes “a user departing from a an SLA home page” on multiple occasions. This is a typo and should read “a user departing from an SLA home page.”
Appropriate correction is required.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In claim 1, applicant inconsistently describes the “enterprise system” as “an enterprise system” and “the enterprise system.” For the purposes of consistency, only the first mention of “enterprise system” should refer to “an enterprise system.” All subsequent recitations should refer to “the enterprise system.” 
In claim 1, applicant inconsistently describes the “processor” as “a processor” and “the processor.” For the purposes of consistency, only the first mention of “processor” should refer to “a processor” All subsequent recitations should refer to “the processor.” 
In claim 2, applicant recites “a selectable (e.g., clickable) remediate tile associated with the a remediate module,” which is a typo and should read “a selectable (e.g., clickable) remediate tile associated with the remediate module.”
In claim 3, applicant recites “wherein the first input comprises instructions to access the set up module (e.g., by clicking the set up tile on the a service level agreement home GUI),” which is a typo and should read “wherein the first input comprises instructions to access the set up module (e.g., by clicking the set up tile on the service level agreement home GUI).”
In claim 6, applicant recites “if none of the one or more as-of dates that falls within the first review window,” which is a typo and should read “if none of the one or more as-of dates falls within the first review window.”
In claim 6, applicant recites “one or more as-of dates associated with one or more reviews,” which should read “one or more as-of dates associated with the one or more reviews windows” for consistency.  
In claim 6, applicant recites “the start date of a first review windows,” which is a typo and should read “the start date of a first review window.”
Claims 4-5 are objected to by virtue of their dependency. Accordingly, claims 1-6 are objected to. Appropriate correction is required.
(Examiner notes that with respect to “enterprise system” and “processor,” these limitations were objected to, rather than rejected under 35 U.S.C. 112(b), since it’s clear that applicant is claiming a single “enterprise system” and single “processor.” This is not the case for the “database.” See rejection under 35 U.S.C. 112(b) below.) 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
In claim 1, a set up module to set up and/or establish a new service level agreement (e.g., a service level agreement entry in a database of the enterprise system) {described on page 25 of applicant’s specification: “In some embodiments, a user may set up a new SLA, e.g., through a set up SLA module (e.g., set up SLA GUI).”}
In claim 1, a record module to record (e.g., in a database of the enterprise system) performance of one or more service level agreements {described on page 26 of applicant’s specification: “In some embodiments, a user departing from a an SLA home page (e.g., SLA landing page) can select a record SLA module (e.g., a record SLA GUI).”};
In claim 1, a remediate module to manage remediation of one or more service level agreements {described on page 26 of applicant’s specification: “In some embodiments, a user departing from a an SLA home page (e.g., SLA landing page) may select a remediate SLA module (e.g., a remediate SLA GUI).”};
In claim 1, a manage module to display information (e.g., statistical information) relating to one or more service level agreements {described on page 26 of applicant’s specification: “In some embodiments, a user departing from a an SLA home page (e.g., SLA landing page) may select a manage SLA module (e.g., a manage SLA GUI).”};
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant recites “e.g.,” an abbreviation meaning for example, to preface "a service level agreement entry in a database of the enterprise system”; “in a database of the enterprise system”; “statistical information”; “said first client user having been authorized to access the enterprise system”; “said first client user being one member of a network of subscribed clients.” The use of “e.g.,” in addition to the accompanying parentheses, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d), which applies for all instances of “e.g.” that follow. 
In claim 1, applicant recites “e.g., a service level agreement entry in a database of the enterprise system,” then subsequently recites “e.g., in a database of the enterprise system.” Because applicant describes multiple databases {see applicant’s specification on page 25, for example}, it’s unclear if the first “database” is the same as the second “database,” or if these are separate databases. Given this ambiguity, the metes and bounds of the claim cannot be determined, and the claim is indefinite. 
In claim 2, applicant recites “e.g.,” an abbreviation meaning for example, to preface "clickable.” The use of “e.g.,” in addition to the accompanying parentheses, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
In claim 3, applicant recites “e.g.,” an abbreviation meaning for example, to preface "by clicking the set up tile on the a service level agreement home GUI”; “received via a graphical user interface widget.” The use of “e.g.,” in addition to the accompanying parentheses, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
In claim 3, applicant recites “a subsequent input,” where the parent claim 1 had previously introduced a “subsequent input.” It’s unclear if this second “subsequent input” is the same as the first “subsequent input” recited in claim 1. Given this ambiguity, the metes and bounds of the claim cannot be determined, and the claim is indefinite.  
In claim 4, applicant recites “e.g.,” an abbreviation meaning for example, to preface "rendering non-clickable”; “rendering clickable.” The use of “e.g.,” in addition to the accompanying parentheses, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
In claim 4, applicant recites “a database of the enterprise system,” where the parent claim 1 had previously introduced “a database.” Because applicant describes multiple databases {see applicant’s specification on page 25, for example}, it’s unclear if the “database” of claim 1 is the same as the “database” of claim 4, or if these are separate databases. Given this ambiguity, the metes and bounds of the claim cannot be determined, and the claim is indefinite. 
In claim 6, applicant recites “e.g.,” an abbreviation meaning for example, to preface "in a font color different from a default font color for display of reminder dates that are not past due.” The use of “e.g.,” in addition to the accompanying parentheses, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
In claim 6, applicant recites “a database of the enterprise system,” where the parent claim 1 had previously introduced “a database.” Because applicant describes multiple databases {see applicant’s specification on page 25, for example}, it’s unclear if the “database” of claim 1 is the same as the “database” of claim 6, or if these are separate databases. Given this ambiguity, the metes and bounds of the claim cannot be determined, and the claim is indefinite. 
 Claim 5 is rejected under 35 U.S.C. 112(b) by virtue of its dependency. Accordingly, claims 1-6 are rejected under 35 U.S.C. 112(b). Appropriate correction is required. 
(Examiner notes that for the purposes of compact prosecution, the limitations following “e.g.” were considered in the prior art rejection(s) below.)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method, a statutory category of invention. 
However, claim 1 is rejected under 35 U.S.C. 101 because it is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application or are significantly more. The analysis proceeds to Step 2A Prong 1.  

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04.
	Claim 1 recites the following abstract idea:
causing to display one or more members selected from the group consisting of: 
(i) set up and/or establish a new service level agreement (e.g., a service level agreement entry);
(ii) record performance of one or more service level agreements;
(iii) manage remediation of one or more service level agreements; and 
(iv) display information (e.g., statistical information) relating to one or more service level agreements;
receiving a first input from a first client user (e.g., said first client user having been authorized to access, e.g., said first client user being one member of a network of subscribed clients), the first input comprising instructions to access a selected one; 
receiving subsequent input from the first client user specific to the selected; and
updating service level agreement information stored in association with the first client, based on the subsequent input;
define[ing] and track[ing] performance metrics associated with one or more service level agreements.

The claim describes managing service level agreements between parties, i.e. business relations. The disclosure supports this determination, as seen on page 2 of applicant’s specification, which describes “setting up, recording, remediating, and managing Service Level Agreements (SLA) between a financial institution and one or more vendors providing services and/or other products to the financial institution.” If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim describes following rules or instructions pertaining to managing service level agreements. The disclosure supports this determination, as seen on page 2 of applicant’s specification, which describes “setting up, recording, remediating, and managing Service Level Agreements (SLA) between a financial institution and one or more vendors providing services and/or other products to the financial institution.” If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people in the form of social activities, teaching, and following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior or Relationships or Interactions Between People grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (“processor”; “enterprise system”; “one or more graphical user interfaces (GUIs)”;  “database”; “memory” “one or more service level agreement modules”; “set up module”; “record module”; “remediate module”; “manage module”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). There’s no indication that the computing elements are anything but generic hardware and/or software, and the combination of elements is simply a generic computing system.
Therefore, per Step 2A Prong Two, it is concluded that the additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). The combination of elements is simply a generic computing system. 
Therefore, per Step 2B, it is concluded that the additional claim elements, alone and in combination, do not amount to significantly more. The claims are not patent eligible.  
	The analysis takes into consideration all dependent claims:
Claim 2, in addition to the generic computing elements described above, includes additional elements (“service level agreement home GUI”; “selectable (e.g., clickable) set up tile”; “selectable (e.g., clickable) record tile”; “selectable (e.g., clickable) remediate tile”; “selectable (e.g., clickable) manage tile”) that are also generic computing elements being used to apply the abstract idea (see MPEP 2106.05(f)). These elements, alone and in combination, do not integrate the abstract idea into practical application and are not significantly more. 
Claim 3 further narrows the abstract idea with additional steps (“wherein the first input comprises instructions to access, and wherein a subsequent input comprises custom data field information relating to a service level agreement, the custom data field information including one or more identifiers and/or one or more monitoring parameters associated with the service level agreement”). The claim, in addition to the generic computing elements described above, also includes additional elements (“graphical user interface widget”) that are generic computing elements being used to apply the abstract idea (see MPEP 2106.05(f)). Lastly, the additional elements pertaining to the selection (“clicking”) and transmission of data (“received via”) are insignificant extra-solution activity that are well-understood, routine, and conventional activities (see MPEP 2106.05(d) and references in MPEP 2106.05 to Electric Power Group, LLC v. Alstom S.A. and OIP Techs., Inc., v. Amazon.com, Inc.). These elements, alone and in combination, do not integrate the abstract idea into practical application and are not significantly more.
Claim 4 further narrows the abstract idea with additional steps (“interrogating to determine whether at least one service level agreement entry have been set up; and if no service level agreement entry is found, blocking, and if at least one service level agreement entry is found, activating”). The additional elements, described above, are generic computing elements being used to apply the abstract idea (see MPEP 2106.05(f)). Lastly, the additional elements pertaining to the selection (“rendering non-clickable”; “rendering clickable”) are insignificant extra-solution activity that are well-understood, routine, and conventional activities (see MPEP 2106.05(d) and references in MPEP 2106.05 to Electric Power Group, LLC v. Alstom S.A.). These elements, alone and in combination, do not integrate the abstract idea into practical application and are not significantly more. (Examiner notes that “interrogating” could also be considered insignificant extra-solution activity that’s well-understood, routine, and conventional, given that it is simply querying, i.e. receiving/transmitting data over a network, described in MPEP 2106.05(d).)
Claim 5 further narrows the abstract idea with additional steps (“wherein a first input comprises instructions to access, and wherein a subsequent input comprises custom data field information including one or more filter parameters”). The additional elements, described above, are generic computing elements being used to apply the abstract idea (see MPEP 2106.05(f)). These elements, alone and in combination, do not integrate the abstract idea into practical application and are not significantly more. 
Claim 6 further narrows the abstract idea with additional steps (“interrogating to determine a current date; interrogating to retrieve, for one or more service level agreement entries, one or more review windows comprising a start date and an end date, and one or more as-of dates associated with one or more reviews; and if, for a first service level agreement, the current date is one day greater than the start date of a first review windows and if none of the one or more as-of dates that falls within the first review window, assigning to the first service level agreement a past due value; and displaying a past due reminder date (e.g., in a font color different from a default font color for display of reminder dates that are not past due)”). The claim, in addition to the generic computing elements described above, also includes additional elements (“electronic calendar”; “monitoring GUI”) that are generic computing elements being used to apply the abstract idea (see MPEP 2106.05(f)). These elements, alone and in combination, do not integrate the abstract idea into practical application, nor are they significantly more. (Examiner notes that “interrogating” could also be considered insignificant extra-solution activity that’s well-understood, routine, and conventional, given that it is simply querying, i.e. receiving/transmitting data over a network, described in MPEP 2106.05(d).)
Accordingly, claims 1-6 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 20130204673) in view of Bowers (US 20170053329). 

Claim 1
Regarding claim 1, Gordon discloses: a method for managing service level agreements associated with one or more vendors and/or products {systems, devices, computer readable media and methods for managing a review of a service level agreement (SLA) are provided; para. [0007]; associated with one or more products indicated in para. [0072], where the product comprises an application: "APP SLA Summary" section may include information and details about the service level agreements (SLA) associated with a given application}, the method comprising the steps of:
causing to display, by a processor of an enterprise system, one or more graphical user interfaces (GUIs) associated with one or more service level agreement modules {one or more service level agreement modules represented by service level agreement (SLA) modules in project tracking system 700, i.e. an enterprise system, and seen in Fig. 8, e.g. online SLA entry module 830, PMT SLA tracking module 885, SLA review module 880, and project tracking module 820; para. [0065], [0077], [0133], [0137]; these modules have one or more graphical user interface (GUIs) associated therewith, in the form of interfaces for user input and data output: online SLA entry module 830 capable of adding SLAs, ostensibly via an interface, given user selection of buttons; para. [0079], [0080]; PMT SLA tracking module 885 capable of tracking via interface; para. [0137]; SLA review module 880 provides an interface that permits a reviewer to provide approval information for the SLA review; para. [0134]; project tracking module 820 facilitates real-time viewing, ostensibly via an interface, given the description of reviewer accessing information; para. [0066]; processor 103 described in para. [0024]}, the service level agreement modules comprising one or more members selected from the group consisting of:
(i) a set up module to set up and/or establish a new service level agreement (e.g., a service level agreement entry in a database of the enterprise system) {online SLA entry module 830 of the project task system 700 enables user updating an SLA, deleting an SLA, editing the frequency of an SLA, and adding an SLA via filling in the necessary fields, i.e. set up and/or establish a new service level agreement; [0079], [0080]; given that para. [0079], [0080] describe a module performing the function as claimed, examiner asserts that online SLA entry module 830 defines a set up module; service level agreement entry in a database of the enterprise system described in para. [0141]: the system may also include a back-end data store 908 for storing information and data relating to and associated with projects, the data store 908 comprising a database that stores SLA records 922, i.e. service level agreement entries};
(ii) a record module (e.g., in a database of the enterprise system) to record performance of one or more service level agreements {PMT SLA tracking module 885 provides an interface for tracking tasks as well as trending and tracking mechanisms for project key performance and follow-up tasks to track to closure, i.e. record performance of one or more service level agreements, as trending and tracking equate to record[ing]; para. [0137]; given that para. [0137] describes a module performing the function as claimed, examiner asserts that PMT SLA tracking module 885 defines a record module; record performance (e.g. in a database of the enterprise system) described in para. [0141]: database stores the information and data as database records in various tables according to the project tracking data model, where this information includes metrics records 928, i.e. the metrics relating to PMT SLA tracking module 885};
(iii) a remediate module to manage remediation of one or more service level agreements {SLA review module 880 automates an SLA review process for an application, where SLA review module 880 is configured to verify the delivery times of an application and provide routing of application to appropriate contacts for renegotiation when times are not being met, i.e. manage remediation of one or more service level agreements, as an application being routed for renegotiation equates to remediation; para. [0133]; given that para. [0133] describe a module performing the function as claimed, examiner asserts that SLA review module 880 defines a remediate module};
and (iv) a manage module to display information (e.g., statistical information) relating to one or more service level agreements {project tracking module 820 provides real-time information to view and analyze the tracker comments for the “Technical and CACP” sections and “SLA and PMT” sections, i.e. display information relating to one or more service level agreements; given that para. [0066] describes a module performing the function as claimed, examiner asserts that project tracking module 820 defines a manage module};
wherein the service level agreement module is configured to define and track performance metrics associated with one or more service level agreements {trending and tracking of SLA performance over time to provide predictive analysis of when future SLAs may be late or off schedule; para. [0078]}.
While Gordon discloses service level agreement(s) and service level agreement modules, as described above, it doesn’t explicitly disclose: information corresponding to statistical information; receiving, by a processor of an enterprise system, a first input from a first client user (e.g., said first client user having been authorized to access the enterprise system, e.g., said first client user being one member of a network of subscribed clients), the first input comprising instructions to access a selected module of the one or more modules; receiving, by the processor of the enterprise system, subsequent input from the first client user specific to the selected module; and updating, in a memory of the enterprise system, information stored in association with the first client, based on the subsequent input.
However, Bowers, in a similar field of endeavor directed to vendor management, teaches:
information corresponding to statistical information {workspace 2200 may display a summary rating (2218), e.g. an average, a mode, or a weighted sum, i.e. statistical information; para. [0243]}; receiving, by a processor of an enterprise system, a first input from a first client user (e.g., said first client user having been authorized to access the enterprise system, e.g., said first client user being one member of a network of subscribed clients), the first input comprising instructions to access a selected module of the one or more modules; receiving, by the processor of the enterprise system, subsequent input from the first client user specific to the selected module; and updating, in a memory of the enterprise system, information stored in association with the first client, based on the subsequent input {Bowers describes a nearly verbatim process that includes: receiving, by a processor of an enterprise system, a first input from a first client (e.g., said first client having been authorized to access the enterprise system, e.g., said first client one member of a network of subscribed clients), the first input comprising instructions to access a selected module of the one or more modules; receiving, by the processor of the enterprise system, subsequent input from the first client specific to the selected module; and updating, in a memory of the enterprise system, information stored in association with the first client, based on the subsequent input; para. [0008]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gordon to include the features of Bowers. Given that Gordon is directed to efficient project management {para. [0002] of Gordon}, one of ordinary skill in the art would have been motivated to include the features of Bowers, in order to facilitate the oversight of different vendors and vendor products without undue coordination, thereby resulting in increased efficiency {para. [0003], [0006] of Bowers}. One of ordinary skill in the art would have been motivated to increase efficiency, and therefore modify Gordon with Bowers.


Claim 2
Regarding claim 2, the combination of Gordon and Bowers teaches the features of claim 1. Gordon further discloses: where the one or more graphical user interfaces (GUIs) associated with one or more service level agreement modules comprises a service level agreement home GUI {project tracking system 700 may be implemented as a web application 902, i.e. a service level agreement home GUI, that is accessible from various terminals via a network, where in the web application 902 includes one or more of the various modules/interfaces described above, i.e. one or more graphical user interfaces (GUIs) associated with one or more service level agreement modules; Fig. 9; para. [0140]}, the service level agreement home GUI comprising:
(i) a set up tile associated with the set up module {set up tile represented by rectangular element corresponding to online SLA entry module 830 in Fig. 8; para. [0077]; also see para. [0053], which notes: project task system in FIGS. 7 and 8 illustrates a project task system 700 that provides a web-enabled front end for production support processes};
(ii) a record tile associated with the record module {record tile represented by rectangular element corresponding to PMT SLA tracking module 885 in Fig. 8; para. [0137]; also see para. [0053], which notes: project task system in FIGS. 7 and 8 illustrates a project task system 700 that provides a web-enabled front end for production support processes};
(iii) a remediate tile associated with the a remediate module {remediate tile represented by rectangular element corresponding to SLA review module 880 in Fig. 8; para. [0133]; also see para. [0053], which notes: project task system in FIGS. 7 and 8 illustrates a project task system 700 that provides a web-enabled front end for production support processes}; and 
(iv) a manage tile associated with a manage module {manage tile represented by rectangular element corresponding to project tracking module 820 in Fig. 8; para. [0065]; also see para. [0053], which notes: project task system in FIGS. 7 and 8 illustrates a project task system 700 that provides a web-enabled front end for production support processes}.
Bowers further teaches: selectable (e.g., clickable) elements {GUI and/or widget 2600A is accessed and/or caused to be displayed by selecting, i.e. clicking, a button, icon or the like to add a custom data field; para. [0252]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Gordon and Bowers to include the additional features of Bowers. Given that Gordon is directed to efficient project management {para. [0002] of Gordon}, one of ordinary skill in the art would have been motivated to include the additional features of Bowers, in order to streamline user input, thereby facilitating the updating of the corresponding information in memory {para. [0270] of Bowers}. 

Claim 3
Regarding claim 3, the combination of Gordon and Bowers discloses the features of claim 2. Gordon further discloses: the set up module (e.g., the set up tile on the service level agreement home GUI) {online SLA entry module 830 of the project task system 700 enables user updating an SLA, deleting an SLA, editing the frequency of an SLA, and adding an SLA via filling in the necessary fields, i.e. the set up module; [0079], [0080]; set up tile represented by rectangular element corresponding to online SLA entry module 830 in Fig. 8; para. [0077]; project tracking system 700 may be implemented as a web application 902, i.e. a service level agreement home GUI, that is accessible from various terminals via a network, where in the web application 902 includes one or more of the various modules/interfaces; Fig. 9; para. [0140]}; information relating to a service level agreement, the information including one or more identifiers and/or one or more monitoring parameters associated with the service level agreement {information relating to a service level agreement, including one or more identifiers indicated by SLA name, entered via online SLA entry module 830; para. [0080]}.
Bowers further teaches: wherein the first input comprises instructions to access (e.g., by clicking) {Bowers describes nearly verbatim first input comprises instructions to access; para. [0009]; GUI and/or widget 2600A is accessed and/or caused to be displayed by selecting, i.e. clicking, a button, icon or the like to add a custom data field; para. [0252]}, and wherein a subsequent input comprises custom data field information (e.g., received via a graphical user interface widget) {Bowers describes nearly verbatim subsequent input comprises custom data field information (e.g., received via a graphical user interface widget); para. [0009]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Gordon and Bowers to include the additional features of Bowers. Given that Gordon is directed to efficient project management {para. [0002] of Gordon}, one of ordinary skill in the art would have been motivated to include the additional features of Bowers, in order to streamline user input, thereby facilitating the updating of the corresponding information in memory {para. [0270] of Bowers}. 

Claim 5
Regarding claim 5, the combination of Gordon and Bowers discloses the features of claim 1. Gordon further discloses: the record module {PMT SLA tracking module 885 provides an interface for tracking tasks as well as trending and tracking mechanisms, i.e. the record module, as trending and tracking equate to record[ing]; para. [0137], [0138]}; information including one or more filter parameters {PMT SLA tracking module 885 may automatically provide notification messages in response to events as well as reports based on the profile of the project, i.e. the events and/or profile functioning as filter parameters, given that they filter for when a notification is to be generated; para. [0137]}.
Bowers further teaches: wherein a first input comprises instructions to access {Bowers describes nearly verbatim first input comprises instructions to access; para. [0009]}, and wherein a subsequent input comprises custom data field information {Bowers describes nearly verbatim subsequent input comprises custom data field information; para. [0009]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Gordon and Bowers to include the additional features of Bowers. Given that Gordon is directed to efficient project management {para. [0002] of Gordon}, one of ordinary skill in the art would have been motivated to include the additional features of Bowers, in order to streamline user input, thereby facilitating the updating of the corresponding information in memory {para. [0270] of Bowers}. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gordon and Bowers, further in view of Thangeswaran et al. (US 20200133982).

Claim 4
Regarding claim 4, the combination of Gordon and Bowers discloses the features of claim 2. Gordon further discloses: service level agreement {systems, devices, computer readable media and methods for managing a review of a service level agreement (SLA) are provided; para. [0007]}; one or more of the record tile, the remediate tile, and/or the manage tile {record tile represented by rectangular element corresponding to PMT SLA tracking module 885 in Fig. 8; para. [0137]; also see para. [0053], which notes: project task system in FIGS. 7 and 8 illustrates a project task system 700 that provides a web-enabled front end for production support processes}
The combination of Gordon and Bowers doesn’t explicitly teach: interrogating, by the processor, a database of the enterprise system to determine whether at least one entry have been set up in the database of the enterprise system; and if no entry is found, blocking (e.g., rendering non-clickable), and if at least one entry is found, activating (e.g., rendering clickable).
However, Thangeswaran, in a similar field of endeavor directed to project management tools teaches: interrogating, by the processor, a database of the enterprise system to determine whether at least one entry have been set up in the database of the enterprise system {when a user tries to load a dashboard with a name, he/she will be landed on a URL, and based on the name, the user's dashboard related data and widget details may be fetched from a database and used to render the dashboard UI, i.e. interrogating database of the enterprise system; para. [0121]; at least one entry corresponds to user entitlements, where system determines whether at least one entry set up, i.e. whether entitlements exist, upon verification; para. [0078]}; and if no entry is found, blocking (e.g., rendering non-clickable), and if at least one entry is found, activating (e.g., rendering clickable) {widgets rendered non-clickable, clickable depending on whether associated entitlement entry is found; para. [0200]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Gordon and Bowers to include the features of Thangeswaran. Given that Gordon is directed to project management involving multiple individuals {para. [0002], [0003] of Gordon}, one of ordinary skill in the art would have been motivated to include the additional features of Thangeswaran, in order to facilitate the assignment of data access privileges, thereby ensuring the appropriate scope of access for a user or group of users {para. [0084] of Thangeswaran}. One of ordinary skill in the art would have been motivated to facilitate the assignment of data access privileges for security purposes, and therefore modify Gordon and Bowers with Thangeswaran. 


No Prior Art Rejection Applied to Claim 6
Claim 6
Regarding claim 6, examiner notes that no prior art rejection is presently applied. The claim is not indicated as Allowable Subject Matter, however, given the outstanding rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101. 
After extensive searching, examiner found the following references:
	Adams (US 20090153353), which teaches: interrogating, by the processor, an electronic calendar to determine a current date {current calendar date determined by retrieving the current calendar date from the calendar database 180; para. [0089]};
	Wang (US 20170206501), which teaches: displaying, on a monitoring GUI, a past due reminder date (e.g., in a font color different from a default font color for display of reminder dates that are not past due) {font color of the date value in the Due Date field, i.e. reminder date, is determined depending on the due date's proximity to the date when the view is displayed; see table labeled ‘Columns Containing Work Data’ in para. [0102]}.
	However, none of Gordon, Bowers, Adams, or Wang teaches or suggests: interrogating, by the processor, a database of the enterprise system, to retrieve, for one or more service level agreement entries, one or more review windows comprising a start date and an end date, and one or more as-of dates associated with one or more reviews; and if, for a first service level agreement, the current date is one day greater than the start date of a first review windows and if none of the one or more as-of dates that falls within the first review window, assigning to the first service level agreement a past due value.
	Additional references considered by examiner include:
	Zinn et al. (US 20080059890), directed to conflict checking and notifications;
	MacBeth et al. (US 20080114809), directed to presenting daily task lists;
	Zumwalt et al. (US 20130290053), directed to updating a project management task.
	None of these references teaches the features of claim 6 highlighted above as being distinguishing over the prior art of record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Vendor Risk Management: Service Level Agreements (SLA)” (NPL attached), directed to measuring vendor risk;
US 20090153353, directed to a method and apparatus for generating a notification at a computing device;
US 20170206501, directed to a work collaboration system with hierarchical views, media sharing, and messaging;
US 20080059890, directed to conflict checking and notifications;
	US 20080114809, directed to presenting daily task lists;
	US 20130290053, directed to updating a project management task;
	US 20080010293, directed to a service level agreement tracking system;
	US 20140278730, directed to vendor risk management;
	US 20120030067, directed to vendor and customer management in supply chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S. WASAFF/Patent Examiner, Art Unit 3689                                                                                                                                                                                                        11/5/22